 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9    Complaint of Julio Salas and Monica Salas        No. CV-18-08019-PCT-JJT
10    As owners of the vessel “AZ 5368 BG.: and        ORDER
      her engines, tackle, appurtenances, etc.,
11
                    Plaintiffs-in-Limitation.
12
      For Exoneration from or Limitation of
13    Liability.
14
15          At issue is Plaintiffs-in-Limitation Julio Salas and Monica Salas’s Application for
16   Entry of Default against Claimants Karen Rea and The Estate of Henry Rea (Doc. 47). The
17   Court will deny the Application because Claimants already filed an Answer (Doc. 18).
18   However, after granting Claimants’ attorney’s Motion to Withdraw (Docs. 35, 36), the
19   Court ordered Claimants to obtain new legal representation and file notices of appearance
20   by April 1, 2019.1 (Doc. 39.) Neither Karen Rea nor The Estate of Henry Rea has filed a
21   notice of appearance and thus each has failed to comply with the Court’s March 7 Order.
22         The Court advises and warns Claimants that if they fail to comply with every
23   provision of this or any other Order of the Court, they may be subject to sanction, up to
24   and including judgment in limitation as sought by Plaintiffs-in-Limitation, upon notice and
25   an opportunity to be heard.
26         IT IS THEREFORE ORDERED denying Plaintiffs-in-Limitations’ Application
27
28          1
              Claimant Karen Rea has the option to obtain new counsel or proceed as a pro se
     party. (Doc. 39 at 1.)
 1   for Entry of Default (Doc. 47).
 2          IT IS FURTHER ORDERED setting a telephonic Status Hearing in this matter
 3   for 10:00 a.m. on September 9, 2019, in Courtroom 505, 401 W. Washington Street,
 4   Phoenix, AZ 85003 before Judge John J. Tuchi. Chambers will e-mail dial-in instructions
 5   to counsel.
 6          IT IS FURTHER ORDERED that the Rea Claimants shall have retained counsel
 7   who shall have filed a notice of appearance and represent them at the status hearing or shall
 8   show cause why the Court should not enter judgment of limitation for Plaintiffs-in-
 9   Limitation and against the Rea Claimants only.
10          Dated this 16th day of August, 2019.
11
12                                          Honorable John J. Tuchi
                                            United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
